Citation Nr: 1618665	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for minimal degenerative disc and joint disease at the L5-S1 level.

2. Entitlement to service connection for patellar spurring of the left knee.

3. Entitlement to service connection for patellar spurring of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1977, and from July 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his August 2012 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his wish to appear at a Board hearing before a Veterans Law Judge via live videoconference.  On November 18, 2015, the Veteran was notified via letter that he had been scheduled for a hearing at his local VA office on January 4, 2016.  That letter is contained in the Veteran's Virtual VA file.  The Veteran subsequently failed to appear for the scheduled hearing.  Accordingly, the Board infers that the Veteran has withdrawn his request for a hearing and will proceed with the matter before it.  38 C.F.R. § 20.707(d) (2015).  


FINDINGS OF FACT

1. The Veteran's present degenerative disc and joint disease at the L5-S1 level did not have onset during active service did not manifest within one year of separation from active service, and is not otherwise etiologically linked to active service.  

2. The Veteran's patellar spurring of the left knee did not have onset during active service and is not otherwise etiologically related to any documented incident of active service.
3. 
3.  The Veteran's patellar spurring of the right knee did not have onset during active service and is not otherwise etiologically related to any documented incident of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc and joint disease at the L5-S1 level have not all been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2015).  

2.  The criteria for service connection for patellar spurring of the left knee have not all been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2015).  

3.  The criteria for service connection for patellar spurring of the right knee have not all been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2010.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of relevant records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, service treatment records, military personnel records, and statements from the Veteran and his representative.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


A. Low Back Disability

The Veteran has a present diagnosis of minimal degenerative disc and joint disease at the L5-S1 level.  

The Veteran's service treatment records include evidence from 1983 of a muscular strain.  Therefore, the question before the Board is whether the Veteran's presently diagnosed condition is etiologically related to that muscular strain incident.

In October 2010, the Veteran was afforded a VA examination in connection with his claim for service connection.  The examiner diagnosed degenerative disc and joint disease at the L5-S1 level.  The examiner stated that that diagnoses refers to more than 20 years after being discharged from military service.  Specifically, that diagnosis is not related to the muscular strain sustained and resolved more than 20 years prior.  

Private medical records submitted by the Veteran show moderate degenerative changes and endplate changes with moderate compression at L5.  The Veteran had L5-S1 left paracentral disc herniation with moderately advanced left foraminal stenosis without evidence of nerve root compression.  That diagnosis does not address whether that condition is related to his in-service muscular strain.  

In light of the above, the Board finds that the preponderance of evidence is against granting service connection for the Veteran's low back disability.  While the evidence of record shows an in-service low back strain and a present diagnosis of degenerative disc and joint disease at the L5-S1 level, the only medical opinion of record is against an etiological link between the two.  The Veteran has not submitted any medical evidence that would contradict the findings of the October 2010 VA examiner.  

The Veteran has asserted his opinion that his current low back disability is related to his active service.  There is no indication that the Veteran has expertise in medical matters.  The Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.   The cause of degenerative disc and joint disease and whether it is related to complaints of many years ago is a complex question not answerable by a non-expert and not answerable by the observation of a person's senses.  Accordingly, the Veteran's opinion as to whether his current back disability is related to his active service is not competent evidence.  

Finally, the Veteran's degenerative disease, or arthritis, is not shown to have manifested during active service or within one year of separation from active service.  Indeed, the October 2010 VA examiner also found the present condition to have manifested roughly 20 years after separation from active service.  For these reasons the presumptive provisions of 38 C.F.R. § 3.307 and § 3.309, for chronic diseases are not for application.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's presently diagnosed degenerative disc and joint disease at L5-S1, and any incident of active service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).

B. Bilateral Knee Disability

The Veteran has a present diagnosis of bilateral patellar spurring of the knees.  

The Veteran's service treatment records include multiple complaints pertaining to the knees, including various diagnoses of chondromalacia patella, and an offer of permanent profile in July 1982, which he refused.  On a report of medical history in December 1982, the Veteran reported swollen or painful joints, and chronic bilateral knee pain.  Upon separation in June 1983, the Veteran refused a separation medical examination.  

Accordingly, the question before the Board is whether the Veteran's presently diagnosed bilateral patellar spurring of the knees is etiologically related to his various complaints of knee pain during service and/or his then diagnosis of chondromalacia patella.  

July 2006, April 2007, and May 2007 private treatment records indicate good range of motion in the hips, knees and ankles with full strength in the lower extremities.  July 2010 private treatment records indicated possible mild osteoarthritis in the bilateral knees.  No opinion was given with regard to any possible connection to service.  

In October 2010, the Veteran was afforded a VA examination in connection with his claim.  The examiner took a detailed history, acknowledging his service treatment records and the multiple complaints of knee pain with no indication of trauma, and prior diagnosis of chondromalacia of patella, as well as a May 1981 x-ray revealing essentially normal knees.  No locking or instability was found on examination.  The examiner diagnosed bilateral minimal patellar spurring.  The examiner stated that that condition was not caused by or related to military service or any diagnosis reported during service, and that the present condition was consistent with natural aging.  Specifically, the examiner argued that the condition relates to more than 20 years after military service, and that per medical literature, patellar spurring is consistent with natural aging.  

Subsequent VA treatment records, contained in the Veteran's Virtual VA file, show treatment for bilateral knee pain, but no opinion regarding a possible link to active service.  

In light of the above, the Board finds that service connection should be denied for both right and left knee disabilities.  Although the Veteran does have a present diagnosis of mild bilateral patellar spurring, the evidence of record does not show a link to any of the Veteran's various complaints of pain during active service.  In fact, the only medical opinion of record, the October 2010 VA examination report, explicitly considered the Veteran's medical history, including his multiple instances of knee pain in service, as well as a thorough in-person examination, and cites to known medical principles and medical literature in finding that the present condition is more likely associated with aging, than with his in-service knee pain.  In light of this, the Board finds this opinion to be particularly persuasive.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one'").

The Board acknowledges the Veteran's argument that his present knee pain is linked to his active service.  As stated in the section addressing the Veteran's back disability claim, the Veteran is a non-expert when it comes to medical matters. Similar to the back disability analysis, whether patellar spurring present many years after service is related to his inservice complaints is a complex question and not one that can be answered by the observation of one's senses.  As such, to the extent that the Veteran opines that his current bilateral knee disability is related to his active service, his opinion is not competent evidence.  
 
Finally, while the Veteran's service treatment records record multiple complaints of knee pain during active service, as well as a diagnosis of chondromalacia patella, there is no actual diagnosis of bilateral patellar spurring, which is the present diagnosis, causing the Veteran's knee pain.  There is no indication that the condition was diagnosed within a year of separation from active service.  In fact, the Veteran's private treatment records found normal knees as late as 2005-2007.  Further, the October 2010 VA examiner also found the present condition to have manifested roughly 20 years after separation from active service.  Because there is no indication that the condition was diagnosed within a year of separation from active service, to the extent that it could feasibly construed as arthritis, the presumptive provisions of  38 C.F.R. § 3.307 and §  3.309(a) are not for application.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's presently diagnosed bilateral patellar spurring, and any incident of active service, including his various reports of knee pain during active service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right and left knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for minimal degenerative disc and joint disease at the L5-S1 level is denied.

Entitlement to service connection for patellar spurring of the left knee is denied.

Entitlement to service connection for patellar spurring of the right knee is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


